PER CURIAM.
This is an appeal from the summary denial of a motion made by defendant pursuant to Rule of Criminal Procedure 3.850. Basically, defendant’s motion asserts specific factual matters regarding the incompetency of his trial counsel. The court denied the motion without an evidentiary hearing, and we conclude that such a hearing was necessary under the circumstances of the allegation here. The order denying the defendant’s 3.850 motion is thus reversed and the matter remanded for an evidentiary hearing on the motion.
REVERSED AND REMANDED.
DOWNEY, BERANEK and HURLEY, JJ., concur.